Citation Nr: 0115143	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-19 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the appellant may be recognized as the helpless child 
of the veteran.


INTRODUCTION

The veteran, who had active service from October 1944 to 
November 1945, died in November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.


FINDING OF FACT

The appellant was not incapable of self-support due to 
permanent disabilities prior to attaining the age of 18 on 
June [redacted], 1976.


CONCLUSION OF LAW

The appellant did not become permanently incapable of self-
support prior to reaching the age of 18 and may not be 
recognized as the helpless child of the veteran under the 
applicable criteria.  38 U.S.C.A. § 101(4) (West 1991); 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, §§ 3(a), 4, 114 Stat. 2096, 2097-99 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A, 5107); 38 C.F.R. 
§§ 3.57, 3.356 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board observes that the VA's duty to assist 
and notify claimants has recently been reaffirmed and 
clarified.  See VCAA.  In this regard, the appellant has been 
provided with a statement of the case informing him of the 
action taken, the evidence considered, and the criteria upon 
which he may be recognized as the helpless child of the 
veteran.  The appellant has been afforded an examination and 
he has submitted treatment records.  The appellant has 
indicated that he does not desire a hearing.  There is no 
indication that there is any additional evidence that has not 
been obtained or that any further notification is required.  
Therefore, the Board concludes that the VA has complied with 
the VCAA.

The term child of the veteran means, inter alia, an unmarried 
person who is a legitimate child who, before reaching the age 
of 18 years, became permanently incapable of self-support.  
38 C.F.R. § 3.157(a)(ii).  A child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
38 C.F.R. § 3.356(a).  Rating determinations will be made 
solely on the basis of whether the child is permanently 
incapable of self-support through his own efforts by reason 
of physical or mental defects.  The question of permanent 
incapacity for self-support is one of fact for determination 
by the rating agency on competent evidence of record in the 
individual case.  Rating criteria applicable to disabled 
veterans are not controlling.  Principal factors for 
consideration are:  (1) The fact that a claimant is earning 
his own support is prima facie evidence that he is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his own efforts 
is provided with sufficient income for his reasonable 
support.  (2) A child shown by proper evidence to have been 
permanently incapable of self-support prior to the date of 
attaining the age of 18 years, may be so held at a later date 
even though there may have been a short intervening period or 
periods when his condition was such that he was employed, 
providing the cause of incapacity is the same as that upon 
which the original determination was made and there was no 
intervening diseases or injuries that could be considered as 
major factors.  Employment which was only casual, 
intermittent, tryout, unsuccessful, or terminated after a 
short period by reason of disability, should not be 
considered as rebutting permanent incapability of 
self-support otherwise established.  (3) It should be borne 
in mind that employment of a child prior or subsequent to the 
delimiting age may or may not be a normal situation depending 
on the educational progress of the child, the economic 
situation of the family, indulgent attitude of parents, and 
the like.  In those cases where the extent and nature of 
disability raises some doubt as to whether they would render 
the average person incapable of self-support, factors other 
than employment are for consideration.  In such cases there 
should be considered whether the daily activities of the 
child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of either 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  (4) The incapacity of a 
child for self-support is not determinable upon employment 
afforded solely upon sympathetic or charitable considerations 
and which involve no actual or substantial rendition of 
services.  38 C.F.R. § 3.356(b)(1)(2)(3)(4).

The record reflects that the appellant was born on June [redacted], 
1958.  Private treatment records, dated in 1973 and 1974, 
reflect that the appellant had cerebral palsy with spastic 
paralysis of both legs since age 1 following febrile illness.  
In April 1973 he was hospitalized because of flexion 
contractures of the knees.  Scars of tendon Achilles 
lengthening on both heels were noted.  The appellant 
underwent release of the flexion contracture of the right 
knee.  Records relating to a hospitalization in March and 
April 1974 reflect that the appellant had not had improvement 
following the flexion contracture release in 1973.  He 
underwent bilateral obturator neurectomy and abductor 
tenotomies.  He was discharged ambulatory on crutches.

The report of a May 1996 VA examination notes that the 
appellant was developing normally until approximately six 
months of age when he had an attack of poliomyelitis.  He 
entered school at the age of 6 and was a bright student.  
When he reached the fifth grade he underwent major leg 
surgeries and for a long time had to walk with crutches, 
causing ambulation to be so difficult that he terminated 
school and did not return.  At the time of the examination 
the appellant lived with his sister and had never done any 
type of work.  While living at home he had learned simple 
auto mechanics like changing spark plugs.  He had learned to 
drive automatic cars and had a drivers' license.  He never 
had any mental problems and had never showed evidence of 
mental retardation.  When he did attend school he did very 
well.  On examination there was a 2 1/2-inch atrophy of the 
right leg and the right leg was 1/2 inch shorter than the 
left.  The appellant lacked approximately 10 degrees for 
complete extension of both knees.  He walked with the use of 
one Canadian crutch.  Weight bearing, balance, and propulsion 
were very good.  There was no neurological deficit and he was 
oriented, relevant, and coherent.  His memory was good and 
there was no evidence of mental retardation.  The diagnosis 
was residuals of poliomyelitis and the examiner commented 
that the appellant was not incapable of self-support.  He had 
been and is trainable and can engage in a gainful occupation 
of some sort.

Since the appellant was born on June [redacted], 1958, he reached his 
18th birthday on June [redacted], 1976.  Initially, the Board 
observes that there is no competent medical evidence that 
offers the conclusion that the appellant was permanently 
incapable of self-support before he reached his 18th 
birthday.  There is competent medical evidence, in the form 
of the report of the May 1996 VA examination, which reflects 
that the appellant was not incapable of self-support at that 
time and indicates that he is trainable and can engage in a 
gainful occupation.  The competent medical evidence, more 
contemporaneous in time to the appellant reaching his 
18th birthday, includes reports of surgery relating to his 
lower extremities, but does not offer any indication that the 
appellant was incapable of self-support at that time.  When 
the appellant was discharged, following the surgery in 1974, 
he was ambulatory with crutches.  The record reflects that he 
continues to be ambulatory with the use of one Canadian 
crutch.  Although the evidence reflects that the appellant 
has never worked for compensation, the competent medical 
evidence indicates that his only disability involves his 
lower extremities as a result of residuals of poliomyelitis.  
There is no competent medical evidence to support the 
conclusion that the appellant was permanently incapable of 
self-support prior to age 18 and there is competent medical 
evidence indicating that the appellant is not incapable of 
self-support at the current time.  Further, there is 
competent medical evidence that indicates that the appellant 
has been and is trainable and can engage in a gainful 
occupation.  On the basis of the above record, the Board 
concludes that a preponderance of the evidence is against a 
finding that the appellant was permanently incapable of self-
support prior to age 18.  Therefore, a preponderance of the 
evidence is against the claim to recognize the appellant as 
the helpless child of the veteran.  38 C.F.R. §§ 3.57, 3.356.


ORDER

The appellant may not be recognized as the helpless child of 
the veteran and the appeal is denied.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals



 



